Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 24, 1996, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board which denied claimant’s application for unemployment insurance benefits on the ground that she voluntarily left her employment as a law office secretary without good cause. Claimant maintained that she left her employment for a variety of reasons, including that her employer yelled at her for being 10 minutes late for work, denied her a lunch break and failed to provide her with promised health benefits. The employer, however, denied claimant’s contentions. The conflicting testimony of the parties merely presented a credibility issue which the Board was free to resolve against claimant (see, Matter of Nalick [Brook Plaza Ambulatory Surgical Ctr.—Sweeney], 243 AD2d 809; Matter of Jones [Hudacs], 197 AD2d 733). Furthermore, although the Board delayed in rendering a decision for more than two years, claimant has failed to establish any prejudice given that she received the decision of the Administrative Law Judge, which was adverse to her and adopted by the Board.
Cardona, P. J., Mercure, Crew III, Yesawich Jr. and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.